DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 4 has been amended, claims 1-3 remain withdrawn and claims 4, 5, 8 and 9 remain under consideration in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 8 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "wherein a substrate forms a chute frame having a top larger than a bottom" in lines 15-18. In particular, it is unclear as what “substrate” means and/or what constitutes the claim substrates, especially said terminology is not conventional in the art and appears to be a direct translation from a foreign language and bears no structural significance to the chute it is associated with. The specification also provides no clear direction or definition as to the meaning of “substrate” nor what constitutes the “substrates” and its significance to the structure of the chute. The claim is therefore rendered indefinite since the metes and bounds are unascertainable. 

Allowable Subject Matter
Claims 4, 5, 8 and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: Xiao et al. (US 9,084,999) and Xinbing et al. (CN104894309) are the closest prior art of record, however these prior arts either considered individually or as combined differs from the instant claimed invention by failing to teach and/or adequately suggest: a feeding chute defining a reinforcing rib and a supporting plate that are arranged at a side opposite a side of the chute for receiving the molten slag; a positioning shaft arranged at a bottom of the chute frame, wherein the positioning shaft acts to position the feeding chute; a pin shaft  is arranged at a top of the chute frame, wherein the pin shaft is used to hoist the feeding chute; and a steel plate having a groove shape arranged at the top of the chute frame.

Response to Arguments
Applicant’s arguments, filed 04/29/2022, with respect to the rejection(s) of claims 4, 5, 8 and 9 under 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration of the claims, claim 
4 is found indefinites as explained 112(b) rejection above; and therefore, a new ground(s) of rejection is presented in the instant office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733